OPINION OF THE COURT
PER CURIAM.
Plaintiff filed a complaint under the Civil Rights Act against members of the Pennsylvania Parole Board and a parole officer seeking damages for alleged deprivation of rights guaranteed by the Constitution and laws of the United States.
Defendants filed a motion to dismiss and while this was pending plaintiff filed an affidavit charging bias and prejudice on the part of the judge under 28 U.S.C. § 144. The district judge denied the motion for disqualification and plaintiff appealed.
The appeal is premature, for the dismissal of the motion for disqualification is not a final appealable order. See Green v. Murphy, 259 F.2d 591, 594 (3 Cir. 1958).
The appeal will be quashed.